1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    MALIK KIJUAN KEYS,                         Case No. CV 18-03209 JVS (SHK)

13                                Petitioner,
                                                 ORDER ACCEPTING FINDINGS
14                       v.                      AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
15    SULLIVAN,                                  JUDGE
16                                Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. No objections have been filed. The Court accepts the findings
21   and recommendation of the Magistrate Judge.
22
23
24
25
26
27
28
 1         IT IS THEREFORE ORDERED that the Petition and Petitioner’s Motion
 2   to Amend his Petition are DENIED. IT IS FURTHER ORDERED that Judgment
 3   be entered dismissing this action with prejudice.
 4
 5
 6
     Dated: June 18, 2019
 7
                                            HONORABLE JAMES V. SELNA
 8                                          United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            2
